138 Nev., Advance Opinion
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                EDDY MARTEL, A/K/A MARTEL-                            No. 82161
                RODRIGUEZ; MARY ANNE CAPILLA;
                JANICE JACKSON-WILLIAMS; AND
                WHITNEY VAUGHAN, ON BEHALF OF
                THEMSELVES AND ALL OTHERS
                SIMILARLY SITUATED,                                   FILE
                Appellants,
                vs.                                                    SEP 08 2022
                HG STAFFING, LLC; AND MEI-GSR                        ELIZABETH A. BROWN
                                                                  CLERK OF SUPREME COURT
                HOLDINGS, LLC, D/B/A GRAND                       BY       •`./
                SIERRA RESORT,                                          DEPUTY CLERK   fl

                Respondents.



                            Appeal from a final judgment in an employment matter
                concerning unpaid wages. Second Judicial District Court, Washoe County;
                Lynne K. Simons, Judge.
                            Affirmed.


                Thierman Buck LLP and Joshua D. Buck, Mark R. Thierman, Joshua R.
                Hendrickson, and Leah L. Jones, Reno,
                for Appellants.

                Littler Mendelson, P.C., and Diana G. Dickinson and Montgomery Y. Paek,
                Las Vegas,
                for Respondents.




SUPREME COURT
     OF
   NEVADA




                  .. •
                     BEFORE THE SUPREME COURT, EN BANC.



                                                AMENDED OPINION

                     By the Court, STIGLICH, J.:
                                 Appellants filed a class action complaint against their former
                     employer to obtain unpaid minimum and overtime wages.             For various
                     reasons, their claims were dismissed and denied. In this appeal from the
                     district court's orders, we clarify four matters of employment law. First, a
                     two-year limitations period applies to appellants' wage claims. Second, a
                     collective bargaining agreement (CBA) is valid so long as the employer and
                     the union objectively manifest their assent to the agreement. Third, claims
                     under NRS 608.040, which penalizes employers for failing to timely pay
                     earned wages to former employees, cannot be utilized to recover wages that
                     are time-barred under other statutes. And fourth, an employer that is a
                     party to a CBA is exempt from Nevada's overtime statute, NRS 608.018,
                     when the CBA provides overtime in a manner different from the statute.
                     Because the district court adhered to this law in its orders and appellants
                     failed to show a genuine issue of material fact, we affirm.
                                      FACTS AND PROCEDURAL HISTORY
                                 Between 2011 and 2015, appellants Eddy Martel, Mary Anne
                     Capilla, Janice Jackson-Williams, and Whitney Vaughan (collectively, the
                     Martel employees) worked at the Grand Sierra Resort (GSR) in Reno. Their
                     employers, respondents HG Staffing, LLC, and MEI-GSR Holdings, LLC
                     (collectively, HG Staffing), own and operate the GSR.         All four Martel
                     employees allege that during their employment they were required to
                     complete tasks—such as attending meetings or classes, getting into
                     uniform, or reconciling cash amounts—without pay. The Martel employees
SUPREME COURT
        OF
     NEVADA

                                                          2
101 1947A    4010,
                       further allege that similarly situated employees were not paid for
                       completing the same tasks. Employees at the GSR are generally members
                       of the Culinary Workers Union Local 226 (the Culinary Union), which
                       maintains a CBA with HG Staffing.
                                   In 2016, the Martel employees filed a putative class action
                       asserting four claims. They alleged that HG Staffing failed to pay them for
                       the work they completed in violation of (1) NRS 608.016 (requiring an
                       employer to pay wages for each hour worked); (2) the Minimum Wage
                       Amendment (MWA) of Nevada's Constitution, Nev. Const. art. 15, § 16
                       (requiring employers to pay employees a minimum hourly wage); (3) NRS
                       608.018 (requiring an employer to pay overtime wages); and (4) NRS
                       608.020 through NRS 608.050 (requiring an employer to timely pay a
                       former employee their earned wages).
                                   In the aggregate, the district court issued three orders in HG
                       Staffing's favor that the Martel employees now challenge; (1) an order
                       granting in part HG Staffing's motion to dismiss, (2) an order granting HG
                       Staffing's motion for summary judgment, and (3) a clarification order
                       explaining that the previous order for summary judgment extended to
                       Jackson-Williams's individual claims. The procedural history underlying
                       each of these orders is discussed below. In sum, all claims asserted by the
                       Martel employees were resolved in favor of HG Staffing and did not proceed
                       to trial. This appeal followed.




SUPREME COURT
        OF
     NEVADA
                                                           3
40) 1947A    cgaj7.0
                                                      DISCUSSION
                      The district court did not err by granting in part HG Staffing's motion to
                      dismiss
                                  "A dismissal for failure to state a claim pursuant to NRCP
                      12(b)(5) is reviewed de novo." Eggleston v. Stuart, 137 Nev., Adv. Op. 51,
                      495 P.3d 482, 487 (2021). "A decision to dismiss a complaint under NRCP

                      12(b)(5) is rigorously reviewed on appeal with all alleged facts in the
                      complaint presumed true and all inferences drawn in favor of the
                      complainant." Id. Further, "[w]hen the facts are uncontroverted, . . . the
                      application of a statute of limitations to bar a claim is a question of law that
                      this court reviews de novo." JPMorgan Chase Bank, Nat'l Ass'n v. SFR Inus.
                      Pool 1, LLC, 136 Nev. 596, 598, 475 P.3d 52, 55 (2020).

                            A two-year limitations period applies to the Martel employees' claims
                            arising under NRS Chapter 608
                                  Collectively, the Martel employees worked at the GSR from
                      2011 to 2015.      Relevant to our statute-of-limitations analysis, it is
                      undisputed that the Martel employees ceased working at the GSR after the
                      following dates: June 2013 (Vaughan), September 2013 (Capilla), June 2014
                      (Martel), and December 2015 (Jackson-Williams). The Martel employees
                      filed their complaint on June 14, 2016. As noted, they asserted causes of
                      action under NRS 608.016, NRS 608.018, and NRS 608.020 through NRS
                      608.050.   HG Staffing moved to dismiss all claims that accrued before
                      June 14, 2014, on the ground that they were subject to a two-year
                      limitations period.   The district court agreed and dismissed all claims
                      asserted by Vaughan and Capilla, all but one day of Martel's claims, and all
                      but 18 months of Jackson-Williams's claims.
                                  The Martel employees argue that the district court erred by
                      dismissing the foregoing statutory claims because they are subject to a

SUPREME COURT
        Of
     NEVADA
                                                             4
10) I947A    asqgto
                three-year limitations period. They argue that NRS 608.260, which governs
                claims for statutory minimum wages, expressly provides that an action
                must be brought within two years, whereas the other wage statutes are
                silent in this regard. Thus, they argue that NRS 11.190(3)(a)'s three-year
                limitations period for statutorily created causes of action applies.       HG
                Staffing, also pointing to NRS 608.260, asserts that a two-year limitations
                period applies to the Martel employees' claims under the doctrine of
                analogous limitations. We agree with HG Staffing.
                            While we previously held that claims under NRS 608.016, NRS
                608.018, and NRS 608.020 through 608.050 can be asserted as private
                causes of action, see Neville v. Eighth Judicial Dist. Court, 133 Nev. 777,

                782-83, 406 P.3d 499, 504 (2017), we have yet to address which limitations
                period applies to claims brought under these statutes. We now clarify that
                the Martel employees' claims under these statutes are governed by a two-
                year limitations period under the doctrine of analogous limitations, which
                provides that "when a statute lacks an express limitations period, courts
                look to analogous causes of action for which an express limitations period is
                available either by statute or by case law." Perry v. Terrible Herbst, Inc.,
                132 Nev. 767, 770-71, 383 P.3d 257, 260 (2016) (alteration omitted) (internal
                quotation marks omitted), superseded by statute as stated in U.S. Bank,
                N.A. v. Thunder Props., Inc., 138 Nev., Adv. Op. 3, 503 P.3d 299 (2022).
                            In Perry, we applied the doctrine of analogous limitations and
                held that minimum-wage claims brought under the MWA are subject to a
                two-year limitations period. Id. at 773-74, 383 P.3d at 262. We recognized
                that although the MWA includes no express limitations period, such a claim
                ‘`remains most closely analogous to one statute, NRS 608.260, which



SUPREME COURT
        OF
     NEVADA

                                                     5
(0) I947A
                               [expressly] carries a two-year limitations period." Perry, 132 Nev. at 773,
                               383 P.3d at 262 (emphasis added); see also Nev. Const. art. 15, § 16(B)
                               (omitting a limitations period).    This is because a minimum-wage claim
                               under the MWA "closely resembles, if it is not in fact, an action for back pay
                               under NRS 608.260." Perry, 132 Nev. at 771, 383 P.3d at 260.

                                            The doctrine of analogous limitations, however, was recently
                               superseded by statute. See Thunder Props., 138 Nev., Adv. Op. 3, 503 P.3d
                               at 304 n.3 (citing 2021 Nev. Stat., ch. 161, § 2, at 723-24 (amending NRS
                               11.220)).   Yet, as we explained, this statutory amendment applies only
                               prospectively. Id.; see 2021 Nev. Stat., ch. 161, § 3, at 724 ("The amendatory
                               provisions of this act apply to an action commenced on or after the effective
                               date of this act.").    Thus, claims that were commenced before the 2021
                               amendatory provisions of NRS 11.220 became effective—such as the Martel
                               employees' claims—are still subject to the doctrine of analogous limitations.

                                            Having considered the parties' arguments, we conclude that the
                               district court properly applied the doctrine of analogous limitations and that
                               a two-year limitations period applies to the Martel employees' statutory
                               claims. A two-year limitations period creates consistent application of the
                               law, chiefly because "NRS 608_115 requires employers to maintain an
                               employee's record of wages for [only] two years." Perry, 132 Nev. at 773,
                               383 P.3d at 262.       Like the analysis in Perry, if we accepted the Martel
                               employees' invitation to apply a three-year limitations period to this
                               dispute, "an employee could bring a claim after the employer is no longer



                                     1NRS  608.260(1) provides that, "[i]f any employer pays any employee
                               a lesser amount than the minimum wage set forth in NRS 608.250[,] . . . the
                               employee may, at any time within 2 years, bring a civil action against the
                               employer."
          SUPREME COURT
                          OF
                    NEVADA

                                                                      6
         10) 1947A


                               •
••••• •••, ., ••••!;;,3,-2-•
                legally obligated to keep the record of wages for the employee."2 Id. Thus,
                uniformity of law requires the application of a two-year limitations period
                to the Martel employees' claims under NRS 608.016, NRS 608.018, and NRS
                608.020 through 608.050.
                            The Martel employees' claims under NRS 608.016 are similar
                to back-pay claims under NRS 608.260 because they both seek to recover
                unpaid wages. Further, their claims are analogous to claims under the
                MWA because, if an employee is not paid wages, they have not received the
                minimum wage. See Nev. Const. art. 15, § 16(A) ("Each employer shall pay
                a wage to each employee of not less than the hourly rates set forth in this
                section." (emphasis added)). Because the Martel employees are seeking
                wages that were allegedly not paid, i.e., they received less than the
                minimum wage, they are functionally asserting claims under NRS 608.260
                and the MWA, both of which are governed by a two-year limitations period.
                Thus, we discern no reason to depart from Perry.3




                      2At oral argument before this court, the Martel employees argued that
                federal law allows employees to assert claims for unpaid wages after the
                employer's record-keeping obligation has expired. Thus, they contend that
                the record-keeping benefit described by Perry is not dispositive to our
                analysis. This argument was not included in the Martel employees' briefs,
                so we decline to consider it. See Rives v. Farris, 138 Nev., Adv. Op. 17, 506
                P.3d 1064, 1071 n.6 (2022) (explaining that we need not address arguments
                "raised for the first time at oral argument").

                      The Martel employees commenced this lawsuit in 2016, so we need
                      3

                not decide which limitations period applies to claims under NRS Chapter
                608 that were commenced after the 2021 amendatory provisions of NRS
                11.220 became effective. See 2021 Nev. Stat., ch. 161, §§ 3-4, at 724.
SUPREME COURT
       OF
    NEVADA

                                                     7
01 [947A
                              In sum, we conclude that the district court correctly applied a
                two-year limitations period to the Martel employees' claims.4 We therefore
                affirm the district court's decision to dismiss, in relevant part, their claims
                as time-barred.
                Summary judgment was appropriate
                              "A district court's decision to grant summary judgment is
                reviewed de novo." A Cab, LW v. Murray, 137 Nev., Adv. Op. 84, 501 P.3d
                961, 971 (2021). "Summary judgment is proper if the pleadings and all
                other evidence on file demonstrate that no genuine issue of material fact
                exists and that the moving party is entitled to a judgment as a matter of
                law." Id. (internal quotation marks omitted). "All evidence [is] viewed in
                [the] light most favorable to the nonmoving party." Id. (internal quotation
                marks omitted).
                              The Martel employees raise four arguments regarding the
                district court's summary judgment order. They assert that the district court
                erred by concluding that (1) the CBA between the Culinary Union and HG
                Staffing was valid, (2) the individual Martel employees lacked standing to
                represent Culinary Union members in a putative class-action lawsuit,
                (3) Martel was not entitled to relief under NRS 608.020 through NRS
                608.050, and (4) the CBA provided otherwise for overtime such that it was
                exempt from NRS 608.018. We address the Martel employees' arguments
                as follows.




                      4 Given that MWA claims also have a two-year limitations period, the
                district court correctly dismissed the Martel employees' time-barred MWA
                claims consistent with the foregoing analysis.
SUPREME COURT
        OF
     NEVADA

                                                      8
(0/ I947A
                               The CBA is valid because it was ratified by the Culinary Union
                                     As noted, HG Staffing and the Culinary Union were parties to
                         a CBA that governed employees at the GSR. Several issues turn on whether
                         this CBA was valid, which the parties dispute.
                                     The CBA, which the Martel employees refer to as the "redline
                         draft," is unsigned and omits HG Staffing as a party. Instead, the CBA lists
                         as parties to the agreement the Culinary Union and Worklife Financial,
                         Inc., the former owner of the GSR. The CBA also contains redlines showing
                         edits.5 And although it states that it is effective between "2010-20," it does
                         not contain any date showing when the Culinary Union accepted it. The
                         district court concluded that the CBA was valid because all evidence in the
                         record showed that the Culinary Union ratified the CBA.
                                     The Martel employees contend that the district court erred
                         because the CBA is unsigned, undated, and does not list HG Staffing as a
                         party to the agreement. They further argue that the edits on the CBA show
                         that it was not a final agreement. Thus, they contend that a genuine issue
                         of material fact remains regarding whether the CBA was a binding
                         agreement. HG Staffing argues that the CBA is valid because the Culinary
                         Union ratified it. We disagree with the Martel employees.
                                     Unlike a typical written agreement, the "technical rules of
                         contract [formation] do not control whether a [CBA] has been reached."
                         Pepsi-Cola Bottling Co. v. NLRB, 659 F.2d 87, 89 (8th Cir. 1981). Further,
                         a CBA need not be signed or unexpired to be valid. Line Constr. Benefit



                               5Although  the Martel employees point to other versions of the CBA,
                         we do not analyze them because all evidence in the record shows that HG
                         Staffing and the Culinary Union were operating under the redlined CBA at
                         the time the Martel employees worked at the GSR.
SUPREME COURT
        OF
     NEVADA


CO) 1947A
                                                               9
             . 14Ea$1.

             ,
                      Fund v. Allied Elec. Contractors, Inc., 591 F.3d 576, 581 (7th Cir. 2010).
                      Instead, the validity of a CBA "rest[s] ultimately on the principle of mutual
                      assent," Operating Eng'rs Pension Tr. v. Gilliam, 737 F.2d 1501, 1503 (9th
                      Cir. 1984), and "[u]nion acceptance of an employer's final offer [for a CBA]
                      is all that is necessary to create a contract," Warehousemen's Union Local
                      No. 206 v. Cont'l Can Co., 821 F.2d 1348, 1350 (9th Cir. 1987) (explaining
                      that courts look no further if parties objectively manifest assent to a CBA).6
                      Thus, even if the CBA does not strictly adhere to contractual formalities, it
                      is valid if evidence shows that the employer and the union objectively
                      manifested assent to the agreement.7
                                   Here, as the district court concluded, the Culinary Union
                      objectively manifested assent to the CBA because (1) a Culinary Union
                      representative testified at an arbitration hearing that the parties ratified it
                      in November 2011, (2) the Culinary Union filed grievances and conducted
                      arbitration under the CBA, and (3) the Culinary Union wrote in an
                      arbitration brief that the CBA governed and was ratified in November 2011.



                            6The Martel employees further argue that the CBA is invalid because,
                      when the case was removed to federal court, the court found it to be
                      "extremely problematic." Martel v. MEI-GSR Holdings, LLC, No. 3:16-cv-
                      00440-RJC-WGC, 2016 WL 7116013, at *4 (D. Nev. Dec. 6, 2016). While
                      recognizing that a CBA need not be signed to be enforceable and that the
                      Culinary Union conducted grievances under the redlined CBA, the federal
                      court ultimately declined to address whether the CBA was valid and
                      remanded the case on other grounds. Id. at *4, *7.

                            7The  Martel employees also argue that the sale of the GSR caused the
                      CBA to expire. As noted, however, a CBA need not be unexpired to be valid.
                      Line Constr., 591 F.3d at 581. Because the Culinary Union ratified the
                      CBA, we disagree that the CBA's purported expiration necessarily rendered
                      it invalid. Nothing in the record shows that the Culinary Union or HG
                      Staffing acted as if the CBA had expired. Thus, this argument is meritless.
SUPREME COURT
          OF
       NEVADA

                                                            10
kco   1947A    OD",
                           Moreover, GSR's Human Resources Director stated in a declaration that the
                           CBA covered the named employees. This fact objectively shows that, after
                           HG Staffing purchased the GSR, it offered to be bound by the redline CBA
                           that was already in existence. In sum, this evidence shows that HG Staffing
                           and the Culinary Union objectively manifested assent to be bound by the
                           CBA. The Martel employees point to no evidence in the record to show that
                           the Culinary Union repudiated or did not ratify the CBA.
                                         Therefore, because the Martel employees have not cited to any
                           evidence in the record—below or on appeal—to show that the CBA was not
                           ratified, there is no genuine issue of material fact.8 We therefore affirm the
                           district court's conclusion that the CBA was valid.
                                  HG Staffing is entitled to sumrnary judgment on Martel's claims
                                  arising under NRS 608.020 through NRS 608.050
                                         As relevant   here,   NRS 608.020       through NRS 608.050
                           collectively require employers to pay former employees their earned wages
                           and penalize them for failing to timely do so. Martel resigned after his last
                           shift on June 13, 2014, his final paycheck was due on June 19, 2014, and he
                           filed his complaint on June 14, 2016. The complaint alleged that he was not
                           paid wages pursuant to NRS 608.016 and NRS 608.018, and therefore HG
                           Staffing was subject to the penalties set forth in NRS 608.020 through NRS
                           608.050 for failure to timely pay wages owed. As previously discussed, the
                           district court correctly determined that Martel's claims under NRS 608.016
                           and NRS 608.018 were subject to a two-year limitations period. Given that
                           Martel's complaint was filed two years and one day after his last shift, his



                                  8The district court denied the Martel employees' request to extend
                           discovery under NRCP 56(d). On appeal, they do not challenge the denial
                           of that motion.
SUPREME COURT
       OF
    NEVADA

                                                                11
(0) I947A aletzr,



                    :1••    . •
                claims under NRS 608.016 and NRS 608.018 were time-barred. The district
                court therefore granted summary judgment on Martel's claims under NRS
                608.020 through NRS 608.050 after concluding they were derivative of his
                time-barred claims under NRS 608.016 and NRS 608.018.
                             On appeal, Martel argues that his claims under NRS 608.020
                through NRS 608.050 are timely.9       Relying on NRS 608.040(1)(b), which
                provides for a penalty for each day up to 30 days that an employer fails to
                pay wages after an employee resigns, Martel alleges that claims under NRS
                608.020 through NRS 608.050 accrue 30 days after the employment
                relationship ends.    He points to evidence in the record showing that
                payment of his final wages was due on June 19, 2014. He argues that his

                claim accrued 30 days later. Martel therefore contends that he can recover
                wages earned under NRS 608.016 and NRS 608.018 for the entirety of his
                employment under NRS 608.040. We disagree with Martel.
                             If an employee resigns, like Martel, he or she "must be paid no
                later than.. . [t]he day on which the employee would have regularly been
                paid,- or "[s]even days after the employee resigns or quits," whichever is
                earlier.   NRS 608.030(1)-(2).   The statute authorizing the imposition of
                penalties if an employer fails to pay a former employee earned wages is as
                follows:
                                   1. If an employer fails to pay:
                                   (a) Within 3 days after the wages or
                             compensation of a discharged employee becomes
                             due; or




                     9NRS 608.020 and NRS 608.050 apply to discharged employees.
                Accordingly, because Martel resigned from his job, we limit our analysis to
                NRS 608.030 and NRS 608.040.
SUPREME COURT
        OF
     NEVADA

                                                     12
(0) 1947A
                                  (b) On the day the wages or compensation is
                            due to an employee who resigns or quits,
                            the wages or compensation of the employee
                            continues at the same rate from the day the
                            employee resigned, quit or was discharged until
                            paid or for 30 days, whichever is less.
                NRS 608.040(1).

                            The parties agree that Martel's last paycheck was due on
                June 19, 2014.10 Although Martel's last wages were due on June 19, 2014,
                he never alleged below—or on appeal—that he failed to receive those
                wages." Instead, he argues that he earned wages under NRS 608.016 and
                NRS 608.018 throughout his employment that were never paid and
                therefore those wages were due under NRS 608.040.            In doing so, he
                attempts to use NRS 608.040 to avoid the statute of limitations under NRS
                608.016 and NRS 608.018. As noted, however, Martel's claims under NRS
                608.016 and NRS 608.018 are time-barred because he filed his complaint


                       thMartel argues that a claim under NRS 608.040 accrues 30 days after
                the employment relationship ends. "A cause of action accrues when a suit
                may be maintained thereon." Clark v. Robison, 113 Nev. 949, 951, 944 P.2d
                788, 789 (1997) (internal quotation marks omitted). A claim under NRS
                608.040(1)(b) accrues the day the employer fails to pay the wages or
                compensation due the employee under NRS 608.030 because that is the date
                the employee can claim the penalty. See Accrue, Black's Law Dictionctry
                (11th ed. 2019) ("To come into existence as an enforceable claim or
                right . . . ."). The 30-day period in the statute speaks to the quantum of the
                penalty. Martel's accrual-date argument, however, misses the mark
                because NRS 608.040 cannot be utilized as a mechanism to recover time-
                barred wages under NRS 608.016 and NRS 608.018.

                       "'The parties dispute whether NRS 608.040 applies to wages an
                employee incurs before the final-paycheck period. We need not address this
                argument because Martel's claims under NRS 608.016 and NRS 608.018
                were time-barred. Thus, as a matter of law, Martel could not recover any
                of these alleged damages utilizing NRS 608.040.
SUPREME COURT
        OF
     NEVADA

                                                     13
to) 1947A
                two years and one day after his last shift. Accordingly, Martel cannot
                recover time-barred wages under NRS 608.016 and NRS 608.018 by
                proceeding under NRS 608.040.
                            Because Martel did not allege that he failed to timely receive
                his final paycheck wages under NRS 608.040, he has not shown that a
                genuine issue of material fact exists.   Thus, HG Staffing is entitled to
                judgment as a matter of law, and we affirm the district court's order
                granting summary judgment on Martel's claims under NRS 608.040.
                      The CBA "provides otherwise" for overtime under NRS 608.018
                            As relevant to this issue, NRS 608.018 sets forth certain
                overtime rates that employers must pay, but it provides an exemption for
                le]mployees covered by collective bargaining agreements which provide
                otherwise for overtime." NRS 608.018(3)(e) (emphasis added).
                            Here, Jackson-Williams had 18 months of claims that were not
                time-barred. The district court determined that Jackson-Williams could not
                assert claims under NRS 608.018 because Jackson-Williams was subject to
                the CBA, which "provides otherwise" for overtime such that it is exempt
                from Nevada's overtime statute. Jackson-Williams now argues that the
                CBA does not provide otherwise for overtime and is, therefore, not exempt
                from NRS 608.018.     She argues that a CBA must provide a premium
                overtime rate to qualify for the exemption. HG Staffing argues that a CBA
                qualifies for the exemption if it offers overtime in a different manner than
                the statute. HG Staffing contends that the CBA provides overtime in a
                different manner than the statute and therefore qualifies for the exemption.
                We agree with HG Staffing and the district court.
                            We interpret a statute by its plain meaning.     Young v. Neu.
                Gaming Control Bd., 136 Nev. 584, 586, 473 P.3d 1034, 1036 (2020). We
                also have "jurisdiction to determine questions of statutory law that may or
SUPREME COURT
         OF
     NEVADA

                                                    14
(0) I947A


   "6"
                        may not fall outside of collective bargaining agreements." Clark Cty. Sch.
                        Dist. v. Riley, 116 Nev. 1143, 1148, 14 P.3d 22, 25 (2000). Turning to the
                        statutory text,
                                         1. An employer shall pay 1 1/2 times an
                                    employee's regular wage rate whenever an
                                    employee   who    receives   compensation    for
                                    employment at a rate less than 1 1/2 times the
                                    minimum rate set forth in NRS 608.250 works:
                                         (a) More than 40 hours in any scheduled
                                    week of work; or
                                          (b) More than 8 hours in any workday unless
                                    by mutual agreement the employee works a
                                    scheduled 10 hours per day for 4 calendar days
                                    within any scheduled week of work.
                                          2. An employer shall pay 1 1/2 times an
                                    employee's regular wage rate whenever an
                                    employee    who    receives    compensation     for
                                    employment at a rate not less than 1 1/2 times the
                                    minimum rate set forth in NRS 608.250 works more
                                    than 40 hours in any scheduled week of work.
                        NRS 608.018(1)-(2). As indicated, however, subsections 1 and 2 do not apply
                        to "[e]mployees covered by collective bargaining agreements which provide
                        otherwise for overtime."     NRS 608.018(3)(e) (emphasis added).         The
                        Legislature did not define the term "provide otherwise for overtime," see id.,
                        and we have not yet interpreted this text.
                                    There is limited authority to guide our analysis. California has
                        a similar statute that excludes employees covered by a CBA from that
                        state's overtime-wage statute "if the agreement provides prernium wage
                        rates." Cal. Lab. Code § 514 (West 2020) (emphasis added). "[T]he purpose
                        of section 514 is to provide an opt-out provision which allows parties to
                        collective bargaining agreements to provide any premium wage over the


SUPREME COURT
        OF
     NEVADA

                                                             15
(01 1947A    .fgata ,




                         _
                     regular rate for any overtime work . . . ." Vranish v. Exxon Mobil Corp., 166
                     Cal. Rptr. 3d 845, 850 (Ct. App. 2014) (internal quotation marks omitted).
                                  Unlike the California statute, NRS 608.018(3)(e) does not state
                     that a CBA must pay prerniurn overtime wage rates to qualify for the
                     exemption. Thus, we conclude that the California statute has minimal
                     persuasive value and instead limit our analysis to NRS 608.018(3)(e)'s
                     language, which states that a CBA must "provide otherwise for overtime"
                     to qualify for the exemption.       The technical and ordinary meaning of
                     "otherwise" is a different way or manner.12     See Otherwise, Black's Law
                     Dictionary (11th ed. 2019) ("In a different way; in another manner . . . .");
                     see also Otherwise, Webster's Third New Int'l Dictionary (2002) ("Mil a
                     different way or manner . . . ."). Therefore, under NRS 608.018(3)(e)'s plain
                     language, we hold that a CBA qualifies for the overtime exemption so long
                     as it provides overtime in a different way or rnanner than NRS 608.018(1)-
                     (2).
                                 The CBA here provided overtime in a different way or manner
                     than NRS 608.018(1) because it set up an independent overtime scherne.'3
                     Specifically, it states in relevant part,



                            uThe Martel employees urge us to consult legislative history to
                     interpret NRS 608.018(3)(e). We decline to do so because the text is
                     unambiguous. See Wingco v. Gov't Ernps. Ins. Co., 130 Nev. 177, 181, 321
                     P.3d 855, 857 (2014) (stating that we consult legislative history only when
                     the text is ambiguous); Galardi v. Naples Polaris, LLC, 129 Nev. 306, 310-
                     11, 301 P.3d 364, 367 (2013) (observing that a finding of ambiguity in a term
                     is not necessary before consulting a dictionary definition of that term).
                            13Notably,
                                    the CBA is silent as to the overtime wage rate. Although
                     Jackson-Williams contends that a CBA must provide premium overtime-
                     wage rates to qualify for NRS 608.018(3)(e)'s exemption, we are
                     unpersuaded by this argument. This is because the statute is silent on any
SUPREME COURT
        OF
     NEVADA

                                                            16
10) I947A    46300


                                                                 '
                               For purposes of computing overtime, for an
                               employee scheduled to work five (5) days in one (1)
                               workweek, any hours in excess of eight (8) hours in
                               a day or forty (40) hours in a week shall constitute
                               overtime. For an employee scheduled to work four
                               (4) days in one (1) workweek, any hours worked in
                               excess of ten (10) hours in a day or forty (40) hours
                               in a week shall constitute overtime. Overtime shall
                               be effective and paid only after the total number of
                               hours not worked due to early outs is first
                               subtracted from the total number of hours actually
                               worked per shift, per workweek. Overtime shall
                               not be paid under this Section for more than one (1)
                               reason for the same hours worked.
                               The overtime scheme in the CBA departs from NRS 608.018(1)-
                   (2) because it does not calculate an employee's ability to obtain overtime
                   compensation based on the employee's wage.             The statute, however,
                   calculates an employee's overtime eligibility based on the employee's wage
                   in relation to the minimum wage. In other words, an employee under the
                   CBA can earn daily overtime regardless of whether they make more than
                   1 1/2 times the minimum wage. Likewise, the CBA's scheme is based on a
                   four- or five-day workweek, whereas NRS 608.018 does not define the term
                   workweek to include a specific number of days. While the two schemes are
                   similar, the CBA provides overtime in a sufficiently different manner to fall
                   within NRS 608.018(3)(e)'s exemption.



                   overtime-wage rate, and our role is to apply the statute as written. See
                   Holiday Ret. Corp. v. State, Div. of Indus. Relations, 128 Nev. 150, 154, 274
                   P.3d 759, 761 (2012) ("It is the prerogative of the Legislature, not this court,
                   to change or rewrite a statute."). We recognize that Jackson-Williams
                   presents strong public policy justifications for requiring a CBA to provide
                   premium overtime wages, but the Legislature has not adopted that policy
                   in the current version of NRS 608.018(3)(e). We leave for the Legislature to
                   address whether this exception should require a prernium overtime rate.
SUPREME COURT
       OF
    NEVADA

                                                         17
al 1947A    ZOO=
                                      Given that the CBA provided overtime in a different manner,
                        Jackson-Williams's claims for unpaid overtime cannot be asserted under
                        NRS 608.018. Because Jackson-Williams has not provided any calculation
                        of the overtime pay to which she alleges she is specifically entitled under
                        the CBA, no genuine issue of material fact exists, and the district court

                        properly granted summary judgment on her claims under NRS 608.018.
                        HG Staffing is entitled to summary judgment on Jackson-Williarns's
                        remaining claims
                                      After the district court's summary judgment order, Jackson-
                        Williams had claims remaining under the MWA, NRS 608.016, and NRS
                        608.040, as well as a request for attorney fees under NRS 608.140. The

                        district court issued a clarification order concluding that HG Staffing was
                        entitled to summary judgment on her remaining claims because Jackson-
                        Williams lacked standing to assert them, specifically because she failed to
                        allege that the Culinary Union breached its duty of fair representation. On
                        appeal, Jackson-Williams contends that the district court erred in granting
                        summary judgment on these claims but cites no caselaw or portions of the
                        record to show a genuine issue of material fact. As noted, a court is not
                        required to wade through the record to find disputed material facts. Schuck
                        v. Signature Flight Support of Nev., Inc., 126 Nev. 434, 438, 245 P.3d 542,
                        545 (2010).     Accordingly, we conclude that HG Staffing is entitled to
                        summary judgment on these claims consistent with the district court's
                        order. See Edwards v. Ernperor's Garden Rest., 122 Nev. 317, 330 n.38, 130
                        P.3d 1280, 1288 n.38 (2006) (observing that it is an appellant's
                        responsibility to provide cogent arguments supported by salient authority).
                                      Further, in opposition to HG Staffing's motion for summary
                        judgment below, Jackson-Williams argued that she was entitled to wages
                        under NRS 608.018 and NRS 608.040 but failed to argue that she was
SUPREME COURT
         OF
      NEVADA

                                                            18
i0.1 1947A    offrOlz
                entitled to wages under NRS 608.016, NRS 608.020 through NRS 608.050,
                or the MWA. In Jackson-Williams's motion for clarification, she provided
                no argument as to why her claims were still viable.        Finally, reviewing
                Jackson-Williams's complaint, she alleged that she worked 151 hours of
                unpaid time and that she was owed payment for these hours based on the
                overtime rate. Yet, as we explained, the CBA here is exempt from NRS
                608.018's overtime-pay scheme. In sum, we are unable to find any evidence
                to support the notion that Jackson-Williams demonstrated a genuine issue
                of material fact concerning these claims.1-4
                                               CONCLUSION
                            In sum, the Martel employees' claims under NRS 608.016, NRS
                608.018, and NRS 608.020 through NRS 608.050 were correctly dismissed
                under a two-year limitations period.           The district court's summary
                judgment order correctly concluded that (1) the CBA was valid; (2) claims




                       "Although the district court concluded that the Martel employees
                lacked standing to represent Culinary Union members in a class action
                lawsuit, and the parties urge us to address the propriety of this ruling, this
                issue is moot. Generally, class certification requires "that the named
                representatives of the putative class possess a valid cause of action."
                Landesrnan v. Gen. Motors Corp., 377 N.E.2d 813, 814 (Ill. 1978). Because
                the Martel employees have no surviving causes of action, it is unnecessary
                for us to determine whether they have standing to represent a putative class
                of GSR employees. Further, the Martel employees point to nothing in the
                record to show that the class was certified. See NRCP 23(d)(1) (stating that
                a class must be certified by the district court). Thus, this issue is also moot
                because the class was never certified. Cf. Sargeant v. Henderson Taxi, 133
                Nev. 196, 199, 394 P.3d 1215, 1218 (2017) (stating that class certification
                issues are moot if the plaintiff s claims are dismissed on a motion to dismiss
                or summary judgment). In light of the foregoing, we decline to address this
                issue.
SUPREME COURT
        OF
      NEVADA

                                                      19
40) I 947A
                under NRS 608.040 cannot be utilized to recover time-barred wages under
                other statutes; and (3) an employer that is a party to a CBA is exempt from
                the overtime scheme imposed under NRS 608.018, so long as the CBA
                provides overtime in a different manner than the statute.      Because we
                discern no error from the record, we affirm.



                                                                                     J.
                                                          Stiglich


                We concur:




                                                          Hardesty


                                           J.                                        J.
                Cadish                                    Silver




                Pickering                                 Herndon




SUPREME COURT
        OF
     NEVADA

                                                    20
0 .1 I947A


 1